Citation Nr: 0532597	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  96-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the cervical spine, C-5, with 
traumatic degenerative changes (a cervical spine disability), 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Veteran represented by:	D.D. Wedemeyer, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1976.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO 
that denied the claim for an increased evaluation for the 
service-connected cervical spine disability, then evaluated 
as 30 percent disabling.  

The veteran offered testimony at a hearing that was held at 
the RO in February 1997.

In September 1998, the Board remanded this matter to the RO 
for further development, and in a February 2000 decision, the 
RO increased the evaluation assigned for the cervical spine 
disability to 40 percent.

In a decision promulgated in November 2000, the Board denied 
the claim for an increased evaluation for the disability.  
Thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).  

In an April 2003 Order, the Court vacated the Board's 
decision and remanded the case to the Board.  In February 
2004, the Board remanded the case to the RO for further 
development of the evidence and other action.  

By March 2005 rating decision, the RO assigned an increased 
rating of 50 percent for the service-connected cervical spine 
disability.  

The Board notes that although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2005, the veteran's attorney requested an extension of 
time in which to review the file and provide further evidence 
and argument.  In June 2005, the request was granted and the 
time was extended for the veteran to submit evidence until 
July 15, 2005.  

The Board notes that, until recently, the veteran was 
represented by Vietnam Veterans of America.  In May 2005, a 
letter noting a change in representation and reflecting the 
need for additional time in which to review the record and 
submit evidence was received.  



FINDINGS OF FACT

1.  The service-connected cervical spine disability currently 
is not shown to have been manifested by more than pain, a 
severe limitation of motion and vertebral body deformity with 
related degenerative changes.  

2.  The service-connected cervical spine disability is shown 
to have been productive of a related neurological deficit 
involving the left upper extremity that more nearly 
approximates a level of impairment consistent with mild 
incomplete paralysis of the upper radicular group on that 
side.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected cervical spine 
disability based on functional loss and/or vertebral body 
deformity prior to September 26, 2003 have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a including Diagnostic Code 5285 (2002) and 
Diagnostic Codes 5235-5242 (2005).  


2.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected cervical spine 
disability based on functional loss on September 26, 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 
5285 (2002) and Diagnostic Codes 5235-5242 (2005).  

2.  The criteria for the assignment of a separate rating of 
20 percent for the service-connected cervical spine 
disability manifested a neurological impairment involving the 
left upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.3, 4.124a.including 
Diagnostic Code 8510 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO.  

Further, by the August 1996 Statement of the Case; the 
October 1997, April 2000, and March 2005 Supplemental 
Statements of the Case; and a July 2004 letter, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
July 2004 letter and March 2005 Supplemental Statement of the 
Case regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has also been afforded VA medical examinations 
relevant to his claim.  Furthermore, in June 2005, the 
veteran RO received a communication from the veteran 
indicating that he had no further evidence to submit.  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  


Factual Background 

A careful review of the service medical records shows that 
the veteran sustained a cervical fracture of C-5 and 
concussion of the cervical spinal cord when lightning struck 
near where he was standing and he was thrown six or seven 
feet through the air.  

By an October 1976 rating decision, the RO granted service 
connection for the asymptomatic residuals of a fracture of 
the cervical spine at C5.  A noncompensable evaluation was 
assigned.  

By an April 1992 rating decision, the RO assigned a 30 
percent evaluation for the disability.  

On VA examination in February 1996 the veteran reported that 
he had frequent trouble sleeping and that the neck pain 
radiated to his left upper extremity, to the level of his 
wrist.  He awoke at night, shaking his left hand to relieve 
the discomfort.  The pain in his neck was aggravated by damp 
and cold weather.  

The veteran's range of motion for the cervical spine was that 
of flexion to 30 degrees, extension to 20 degrees, lateral 
bend to 20 degrees and rotation to 45 degrees.  All movements 
were performed with 3/5 muscular strength. Numbness was 
detected about the entire left palm.  

The diagnosis was that of old, well-healed fracture of the 
cervical spine at C5, with spinal stenosis and residual 
radicular pain to the left shoulder and left upper extremity.  

At a personal hearing in November 1997 the veteran testified 
that he had constant neck pain and that cold and damp weather 
accentuated the pain.  He reported that he was sitting in a 
very stiff position during the hearing due to the neck 
problem.  He was a machinist mechanic and had to do a lot of 
pulling with wrenches and machine work.  

The veteran reported having the problem of dropping wrenches 
for no reason at all and then would have pain and numbness 
down the left arm.  He had not lost time at work due to the 
neck problems, but he indicated that there were times when he 
had to stop what he was doing and take a break.  Some 
mornings it was a struggle for him to get up for work.  

The veteran also reported having trouble sleeping because he 
would fall asleep and then wake up within an hour or two and 
need to find a comfortable position.  On a scale of 1 to 10, 
he reported his pain as a 6 or 7 on the day of the hearing 
and stated that he was "cramped up".  He reported that, when 
he sneezed, both arms went numb and would ache for up to one-
half hour.  He indicated that the range of motion reported on 
the most recent VA examination was about average for a good 
day for him, but that it was painful for him to go beyond 
those limits.  

On VA orthopedic and neurological examinations in September 
1999, the veteran's chief complaint was that of pain, which 
radiated to his left shoulder, and frequently to his left 
elbow and fingers of left hand.  He was still receiving 
treatment at VA outpatient clinic as well as treatment from a 
chiropractor once a month, which afforded him a slight degree 
of temporary relief.  All sporting activities were curtailed.  
He had a "hard time at work".  He was still employed as a 
maintenance mechanic, which often involved heavy lifting and 
maneuvering himself into hard to reach places.  

The orthopedic examiner noted there was a considerable amount 
of spasm detected in the paracervical muscles.  The range of 
motion was performed to 20 degrees of flexion, the normal 
being 50 degrees.  Extension was to 30 degrees, the normal 
being 70 degrees.  Rotation was to 45 degrees, the normal 
being 55 degrees.  Lateral bending was performed to 20 
degrees on each side, the normal being 40 degrees.  There was 
objective evidence of pain with all of these movements.  

The examiner attributed the veteran's limitation of motion 50 
percent to pain and 50 percent to the calcific deposit from 
his cervical spondylosis.  The X-ray studies were received.  
The final diagnoses were: (1) post-traumatic degenerative 
joint disease; and (2) post-traumatic degenerative disk 
disease and spondylosis of the cervical spine.  

The neurological examiner noted that the veteran had normal 
power in his deltoids, biceps, triceps, wrist extensors, 
wrist flexors and small muscles of the hands.  Sensory exam 
was also normal except for decreased pinprick in the left 
digits two, three and four.  

The range of motion of the neck was restricted.  His flexion 
was to 20 degrees with normal being to 30 degrees.  Extension 
was to 2 degrees with normal being to 30 degrees.  He was 
able to laterally move his head 5 degrees with normal being 
to 20 degrees.  Rotation was only to 5 degrees.  The 
diagnosis was that of cervical radiculopathy secondary to 
cervical spondylosis secondary to previous cervical spine 
injury.  

As noted hereinabove, the RO in rating decision dated 
February 2000, increased the veteran's assigned evaluation 
from 30 to 40 percent under the criteria of 5285, based on 
severe limitation of motion of the cervical spine (30 
percent) and demonstrable deformity of a vertebral body from 
fracture (additional 10 percent).  This was effective on July 
5, 1996.  

On an October 2004 VA orthopedic examination, the veteran 
complained of having neck pain.  There was pain throughout 
cervical spine range of motion.  His forward flexion was from 
0 to 15 degrees, and his extension was from 0 to 20 degrees.  
Rotation was from zero to 20 degrees, bilaterally.  Bending 
to the left and right was from 0 to 15 degrees.  The examiner 
indicated that the foregoing represented severely restricted 
cervical spine range of motion.  

A magnetic resonance imaging of the cervical spine revealed 
angular kyphosis at C5.  C5 was anteriorly collapsed.  The 
C4-5 disc space was narrowed, and there was degenerative disc 
disease at C5-6 with some spurring.  

An X-ray study of the cervical spine revealed poor 
visualization of the C4-5 disc space indicative of 
degenerative disc disease and possible fusion, separation of 
C4 and C5 spinous process, and a compression fracture of C5 
with 70 to 80 percent loss of height, and angular kyphosis.  
There was no evidence of frank cord compression.  

The examiner observed limited range of motion op the cervical 
spine as described above as well as pain on motion and at 
extremes of motion.  There was normal motor strength in the 
upper extremities, although the veteran complained of pain 
shooting into the left arm.  

Both upper extremities were neurologically intact.  The 
veteran, furthermore, used no assistive devices.  There were 
no additional limits due to pain, lack of endurance, weakness 
or fatigue.  There was ankylosis and angular deformity of the 
cervical spine.  

The examiner diagnosed post-traumatic autofusion of the C4-5 
with old C5 fracture and with fixed kyphotic deformity of the 
cervical spine of 40 degrees.  There was C5-6 degenerative 
disc disease.  The veteran had disabling pain every day over 
the past year, which requires several hours of rest.  

By March 2005 rating decision, the RO assigned an increased 
rating of 50 percent for the service-connected cervical spine 
disability, effective on September 26, 2003.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected cervical spine disability is 
now rated at 50 percent by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2004) pertaining to 
vertebral fracture and dislocation.  Previously, the 
veteran's disability was rated at 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290 and 5285 (2002).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5242 (2004).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
herein have a specified effective date without provision for 
retroactive application, the amendments may be applied prior 
to its effective date.  

Former Diagnostic Code 5285 pertaining to vertebral fractures 
with residuals provided for a 100 percent rating with a 
fractured vertebra with cord involvement, bedridden status, 
or requiring long leg braces, whereas a 60 percent rating was 
assigned for residuals without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  

However, in other cases, a vertebra fracture disability was 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  Both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285 
(2002).  

The Board observes that a 60 percent evaluation is not 
warranted under these provisions because there is no material 
cord involvement shown and a neck brace is not required.  Id.  

As a 60 percent evaluation under Diagnostic Code 5285 is not 
warranted, there is no need for the Board to address the 
applicability of a 100 percent evaluation under Diagnostic 
Code 5285.  

The former Diagnostic Code 5286 pertains to complete bony 
fixation of the spine with unfavorable angle, marked 
deformity, and involvement of the major joint or without 
other joint involvement.  Bechterew type warranted a 100 
percent evaluation, and a favorable angle warranted a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  

Under the foregoing provision, a 60 percent evaluation is not 
for application as complete bony fixation of the spine has 
not been shown.  Id.  A 100 percent evaluation is not 
warranted under Diagnostic Code 5286 because the evidence 
does not reflect Bechterew type.  Id.  

In addition, the medical evidence is not shown to have 
revealed more than a severe functional loss due to pain of 
the cervical spine during the course of this appeal.  

The criteria for the evaluation of intervertebral disc 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran cannot benefit from a higher evaluation under any 
of the versions of the regulations dealing with 
intervertebral disc syndrome because such disability has not 
been diagnosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) (effective 
September 26, 2003).  

Effective on September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) (effective 
from September 26, 2003).  The Board notes that vertebral 
fracture or dislocation now corresponds to Diagnostic Code 
5235.  

The veteran's symptomatology does not rise to the level 
required for a 100 percent evaluation under the new criteria, 
as unfavorable ankylosis of the entire spine has not been 
found.  Id.  Thus, a 100 percent evaluation under the new 
criteria cannot be granted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The Board notes that no further compensation 
is warranted under these criteria because the veteran has 
already been compensated to the extent allowable as discussed 
hereinabove.  

However, the Board finds that the veteran has been shown to 
have had a demonstrable neurological deficit affecting his 
left upper extremity that is related to the cervical spine 
disability during the course of this appeal.  This has been 
manifested by complaints of numbness and some loss of the 
ability to use the upper extremity in the past.  While he was 
most recently found to be neurologically intact on 
examination, his complaints of having pain that radiated into 
the left arm were recorded.  

As such, the Board finds that this represents a separately 
ratable disability that more closely resembles that of mild 
incomplete paralysis of the effected nerve.  Hence, a rating 
of 20 percent is for application under the provisions of 
Diagnostic Code 8510 for the upper radicular group on the 
left side.  



ORDER

An increased rating for the service-connected residuals of a 
fracture of the cervical spine, C-5, with traumatic 
degenerative changes based on functional loss and/vertebral 
body deformity is denied.  

A separate rating of 20 percent for the service-connected 
residuals of a fracture of the cervical spine, C-5, with 
traumatic degenerative changes based on a neurological 
deficit involving the left upper extremity is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


